                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 1 of 11




                                  1
                                  2
                                  3
                                  4
                                  5                                 UNITED STATES DISTRICT COURT
                                  6                            NORTHERN DISTRICT OF CALIFORNIA
                                  7
                                  8
                                  9
                                         GABRIEL GONZALES,                               Case No. 19-cv-08195-NC
                                  10
                                                       Plaintiff,
                                  11                                                     ORDER GRANTING IN PART AND
                                                v.                                       DENYING IN PART DEFENDANTS’
Northern District of California




                                  12                                                     MOTION TO DISMISS;
 United States District Court




                                         CITY OF SAN JOSE and DAVID                      DISMISSING THE CITY OF SAN
                                  13     LEZAMA,                                         JOSE FROM THE CASE
                                  14                   Defendants.                       Re: Dkt. No. 43
                                  15
                                  16          This case arises out of the San Jose Police Department’s arrest of Gabriel Gonzales
                                  17   when Gonzales was on his bicycle, where Officer David Lezama allegedly struck Gonzales
                                  18   with his patrol vehicle head-on as Gonzales biked on the sidewalk. Defendants the City of
                                  19   San Jose and San Jose Police Department Officer David Lezama move to dismiss both
                                  20   claims in plaintiff Gabriel Gonzales’s second amended complaint. Dkt. No. 43. The Court
                                  21   previously granted the defendants’ motion to dismiss the first amended complaint, granting
                                  22   Gonzales leave to amend. Dkt. No. 40. The Court finds that Gonzales sufficiently
                                  23   amended his claim for excessive force but failed to cure the deficiencies identified with his
                                  24   claim for Monell liability against the City. Additionally, the Court finds that Officer
                                  25   Lezama is not entitled to qualified immunity at this stage of the case because Gonzales
                                  26   alleges that Lezama used deadly force despite having virtually no justification for doing so.
                                  27   As such, the motion to dismiss is GRANTED IN PART and DENIED IN PART. The City
                                  28   of San Jose is dismissed from the case.
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 2 of 11




                                  1           I.     Background
                                  2           A. Procedural History
                                  3           Gonzales filed a complaint alleging a Fourth Amendment violation for the use of
                                  4    excessive force under 42 U.S.C. § 1983 against Officer Lezama and the City of San Jose.
                                  5    Dkt. No. 1. Defendants filed an answer. Dkt. No. 19. Gonzales later amended his
                                  6    complaint, adding three more claims in addition to the § 1983 excessive force claim. Dkt.
                                  7    No. 23. Defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6). Dkt. No. 26. The
                                  8    Court held a hearing on the motion and granted the motion to dismiss in full, granting
                                  9    Gonzales leave to amend. Dkt. Nos. 39, 40.
                                  10          Gonzales filed his second amended complaint. Dkt. No. 43. The SAC includes two
                                  11   claims for (1) excessive force under 42 U.S.C. § 1983 against Officer Lezama, and (2)
                                       Monell liability for excessive force under 42 U.S.C. § 1983 against the City of San Jose.
Northern District of California




                                  12
 United States District Court




                                  13   Defendants moved to dismiss. Dkt. No. 43.
                                  14          All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.
                                  15   § 636(c). Dkt. Nos. 9, 14.
                                  16          B. Facts Alleged in the Second Amended Complaint
                                  17          Plaintiff Gabriel Gonzales alleges the following facts in the Second Amended
                                  18   Complaint. Dkt. No. 41. The Court assumes these allegations to be true for the purpose of
                                  19   deciding the motion to dismiss. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th
                                  20   Cir. 1996).
                                  21          On December 9, 2019, Gonzales rode his bicycle to the gas station around 10:00
                                  22   p.m. to pick up some Gatorade. SAC ¶ 16. He had an ear bud in his left ear to listen to
                                  23   music but did not use his right ear bud so that he could hear surrounding noises. SAC ¶
                                  24   20. The ear buds were not visible because he also wore a face shield for biking that
                                  25   covered them. SAC ¶ 21. While he rode in the designated bike lane, San Jose Police
                                  26   Department Officer David Lezama drove ahead of him on the road. SAC ¶ 24. Lezama
                                  27   slowed down, and Gonzales eventually passed Lezama’s patrol vehicle, which was an
                                  28   SUV. SAC ¶¶ 26, 50. Lezama pulled up to Gonzales and started to yell at him, ordering
                                                                                    2
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 3 of 11




                                  1    him to pull over. SAC ¶¶ 26–28. Gonzales did not notice that Lezama was yelling until
                                  2    several seconds later because of his ear bud and face shield. SAC ¶¶ 26–29. Gonzales was
                                  3    alarmed by Lezama’s facial expression and body language, which conveyed a “significant
                                  4    level of anger and hostility.” SAC ¶ 30. Noticing Lezama’s anger and fearful for his
                                  5    safety, Gonzales responded by saying, “Why, I’m not doing anything?” SAC ¶¶ 34–35.
                                  6    Lezama then “screamed at the top of his lungs” at Gonzales, “Because I told you to!” SAC
                                  7    ¶ 36. Gonzales became afraid, and responded, “No.” SAC ¶ 40. Gonzales then stopped,
                                  8    lifted his bicycle onto the sidewalk, and cycled in the opposite direction. SAC ¶¶ 40–41.
                                  9           Lezama “punched the patrol vehicle accelerator and went up to the next light and
                                  10   quickly took a U-turn.” SAC ¶ 43. Lezama “came flying down” the road, shouting
                                  11   through the patrol car speaker “words to the effect of ‘pull over you son of a bitch,’ or ‘I’m
                                       going to get you, you son of a bitch.’” SAC ¶ 44. He then flipped another U-turn, wheels
Northern District of California




                                  12
 United States District Court




                                  13   spinning and screeching as the patrol car fishtailed, and accelerated toward Gonzales who
                                  14   was still on the sidewalk riding his bicycle. SAC ¶¶ 45–46. Lezama “suddenly yanked the
                                  15   patrol vehicle steering wheel,” steering the SUV over the curb and up onto the sidewalk.
                                  16   SAC ¶¶ 43–48. The patrol vehicle struck Gonzales. SAC ¶ 48.
                                  17          Lezama struck Gonzales with the SUV head-on, slamming the grill and/or pushbar
                                  18   of the vehicle into Gonzales’s bicycle and legs, pitching Gonzales upward and over the
                                  19   bicycle and onto the hood of the vehicle. SAC ¶ 49. Gonzales was thrown completely off
                                  20   his bicycle. SAC ¶ 50. The impact caused Gonzales’s feet to come clear up over his head
                                  21   while his head and torso slammed onto the hood of the SUV. Id. His head bounced off the
                                  22   hood. Id. His hips rose up and over the edge of the SUV. Id.
                                  23          After the impact, Gonzales was injured and leaning in a lop-sided fashion against
                                  24   the front of the patrol car after having slid down off of its hood. SAC ¶ 52. To arrest
                                  25   Gonzales, Lezama threw Gonzales against the hood of the patrol vehicle and placed him in
                                  26   handcuffs. SAC ¶ 54. Moments after, Lezama grabbed the lapels of Gonzales’s jacket
                                  27   and shoved Gonzales onto the ground. SAC ¶ 56. Lezama yelled at Gonzales for failing
                                  28   to stop when Lezama told him to. SAC ¶ 58.
                                                                                     3
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 4 of 11




                                  1           Gonzales was arrested and taken to Valley Medical Center in a neck brace. SAC ¶
                                  2    59. The paramedics in the ambulance noted Gonzales’s accelerated heart rate, a result of
                                  3    his tachycardia, and therefore upgraded the urgency level of his care. SAC ¶¶ 60–62.
                                  4    Gonzales suffered severe pain, was diagnosed with whiplash and a concussion, and is
                                  5    being evaluated for a torn anterior cruciate ligament. SAC ¶ 71. He was prescribed
                                  6    crutches and a muscle relaxant narcotic. Id. His knee injury will likely interfere with his
                                  7    love of bicycling and may cause Gonzales to continue to accrue more medical expenses.
                                  8    SAC ¶ 72.
                                  9           II.    Legal Standard
                                  10          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  11   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under
                                       Federal Rule of Civil Procedure 12(b)(6), a claim will not survive a motion to dismiss if it
Northern District of California




                                  12
 United States District Court




                                  13   does not plead sufficient facts to “state a facially plausible claim to relief.” Fed. R. Civ. P.
                                  14   8(a), 12(b)(6). On a motion to dismiss, all allegations of material fact are taken as true and
                                  15   construed in the light most favorable to the plaintiff. Cahill, 80 F.3d at 337–38. The
                                  16   Court, however, need not accept as true “allegations that are merely conclusory,
                                  17   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                  18   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint need not allege detailed
                                  19   factual allegations, it must contain sufficient factual matter, accepted as true, to “state a
                                  20   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                  21   (2007). A claim is facially plausible when it “allows the court to draw the reasonable
                                  22   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556
                                  23   U.S. 662, 678 (2009). If a court grants a motion to dismiss, leave to amend should be
                                  24   granted unless the pleading could not possibly be cured by the allegation of other facts.
                                  25   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
                                  26          III.   Discussion
                                  27                 A. Excessive Force against Officer Lezama
                                  28          Plaintiff claims that Officer Lezama’s excessive use of force violated his Fourth
                                                                                      4
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 5 of 11




                                  1    Amendment rights under 42 U.S.C § 1983. To state a constitutional violation under 42
                                  2    U.S.C. § 1983, a plaintiff must allege that: (1) the conduct complained of was committed
                                  3    by a person acting under color of state law; and (2) the conduct violated a right secured by
                                  4    the Constitution or laws of the United States. Gomez v. Toledo, 446 U.S. 635, 639 (1980).
                                  5           A claim that a law enforcement officer used excessive force is governed by the
                                  6    “reasonableness standard.” Graham v. Connor, 490 U.S. 386, 395 (1989). This analysis
                                  7    requires “careful attention to the facts and circumstances in each particular case, including
                                  8    the severity of the crime at issue, whether the suspect poses an immediate threat to the
                                  9    safety of the officers or others, and whether he is actively resisting arrest or attempting to
                                  10   evade arrest by flight.” Id. at 396. This question is analyzed from “the perspective of a
                                  11   reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id. The
                                       most important factor is the suspect’s immediate threat to the safety of the officer or
Northern District of California




                                  12
 United States District Court




                                  13   others. Miller v. Clark Cty., 340 F.3d 959, 964 (9th Cir. 2009). Deadly force is only
                                  14   reasonable when an officer has probable cause to believe that a suspect poses a significant
                                  15   threat of death or serious physical harm, either to the officer or to others. Tennessee v.
                                  16   Garner, 471 U.S. 1, 3 (1985).
                                  17          The Court’s previous order granting the defendants’ motion to dismiss the excessive
                                  18   force claim against Officer Lezama held that Gonzales had not alleged enough facts to
                                  19   plead that a constitutional violation had occurred. Dkt. No. 40 at 6. The first amended
                                  20   complaint was not clear enough about the force used by Officer Lezama. Id. Gonzales
                                  21   alleged new facts in his opposition to the defendants’ previous motion to dismiss, which
                                  22   the Court did not consider at that time. Id. at 3, n.2.
                                  23          The SAC alleges new facts and the Court finds that Gonzales has now sufficiently
                                  24   alleged a violation of his Fourth Amendment rights. Specifically, the SAC now clarifies
                                  25   that Lezama struck Gonzales with the SUV head-on, slamming into Gonzales’s bicycle
                                  26   and legs, throwing Gonzales completely off his bicycle. SAC ¶¶ 49, 50. The FAC did not
                                  27   explain the details of that strike, leaving the Court unsure whether or how the vehicle made
                                  28   contact with Gonzales. The Defendants agree that the reasonableness determination here
                                                                                      5
                                           Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 6 of 11




                                  1    “turn[s] on the precise level of force used—i.e. whether Officer Lezama used his vehicle as
                                  2    an ‘impact weapon’ to run Plaintiff down rather than to cause only a minor collision.”
                                  3    Motion at 3. The newly alleged facts are that Officer Lezama used his SUV as an impact
                                  4    weapon to run Gonzales down, rather than causing a “only a minor collision.” Id. This
                                  5    use of the patrol SUV as a weapon constitutes at least intermediate and potentially deadly
                                  6    force. See Saetrum v. Vogt, 673 Fed. App’x 688, 690 (9th Cir. 2016) (“cases from this and
                                  7    other circuits clearly establish that using a car as an impact weapon constituted at least a
                                  8    significant, intermediate level of force”); United States v. Aceves-Rosales, 932 F.2d 1155,
                                  9    1157 (9th Cir. 1987), cert. denied, 484 U.S. 1077 (1988) (“it is undisputed that an
                                  10   automobile can inflict deadly force on a person and that it can be used as a deadly
                                  11   weapon”); see also Ludwig v. Anderson, 54 F.3d 465, 473 (8th Cir. 1996) (“an attempt to
                                       hit an individual with a moving squad car is an attempt to apprehend by use of deadly
Northern District of California




                                  12
 United States District Court




                                  13   force”). Being hit head-on by a speeding SUV could, of course, easily kill a bicyclist.
                                  14          The Court now applies the Graham factors to the facts alleged in the SAC. The
                                  15   new details provided in the SAC paint a picture of Officer Lezama not apparently
                                  16   suspecting Gonzales of any particular crime or offense1 and responding with potentially
                                  17   deadly force, even though Gonzales posed no immediate threat to the Officer or to any
                                  18   other person.2 These first three Graham factors all tend to suggest that Lezama behaved
                                  19   unreasonably. The most important factor—Gonzales’s threat to Lezama or others—most
                                  20   strongly suggests that Lezama’s use of deadly force was unreasonable. Gonzales, under
                                  21   the facts alleged in the SAC, posed a danger to absolutely no one. He was biking in a
                                  22   designated bike lane and on the sidewalk, late at night, to buy some Gatorade. Even when
                                  23   he turned away from Lezama to bike in the opposite direction, Gonzales posed no danger
                                  24
                                  25   1
                                         The plaintiff’s opposition brief says that Lezama suspected Gonzales of “committing a
                                  26   vehicle code infraction”—specifically, of “not having the requisite red and white reflectors
                                       on his bicycle.” Opp. at 4, 9. This fact is not alleged in the SAC so the Court does not
                                  27   consider it here.
                                       2
                                         Defendants state in their reply brief that “Plaintiff’s headlong flight on a bicycle through
                                  28   City sidewalks did, however, present a threat to the general public.” Neither the
                                       allegations of the SAC nor common sense support this notion.
                                                                                       6
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 7 of 11




                                  1    to Lezama or to the public, let alone a “significant threat of death or serious physical
                                  2    harm.” Garner, 471 U.S. at 3. The only factor in Lezama’s favor is that Gonzales refused
                                  3    to pull over and was thereby possibly evading arrest. But the Court finds that the
                                  4    circumstances overall, as alleged in the SAC, do not support the level of force that Lezama
                                  5    used. Lezama had only minimal justification to use any force against Gonzales at all and
                                  6    yet used deadly force against him. The SAC thus sufficiently pleads a constitutional
                                  7    violation.
                                  8                    1. Qualified Immunity
                                  9              The “doctrine of qualified immunity protects government officials ‘from liability
                                  10   for civil damages insofar as their conduct does not violate clearly established statutory or
                                  11   constitutional rights of which a reasonable person would have known.’” Pearson v.
                                       Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818
Northern District of California




                                  12
 United States District Court




                                  13   (1982)). The qualified immunity analysis is two-pronged, querying: (1) whether there was
                                  14   a deprivation of a constitutional or statutory right, and (2) whether that constitutional or
                                  15   statutory right was “clearly established” at the time of the incident. See Pearson, 555 U.S.
                                  16   at 232.
                                  17             The Court found above that the SAC plausibly alleges a violation of Gonzales’s
                                  18   Fourth Amendment right to be free from excessive force. Next, the Court asks whether
                                  19   that right was clearly established at the time of the incident. The Court uses Plaintiff’s
                                  20   version of the facts for this analysis at the motion to dismiss stage. In its order on the
                                  21   previous motion to dismiss, the Court found that “[w]hile it is common sense that a patrol
                                  22   vehicle is capable of producing excessive force and inflicting injuries to a bicyclist, it is
                                  23   unclear to the Court whether that happened in this case.” Dkt. No. 40 at 8 (internal
                                  24   quotations omitted). The Court required more facts from the plaintiff to apply to the
                                  25   qualified immunity analysis, which it now has in the SAC. Under Plaintiff’s new facts, a
                                  26   young man riding his bike at night—who committed no apparent offense and posed no
                                  27   apparent danger to anyone around him—was hit head-on by a speeding police SUV,
                                  28   knocked off his bike, and injured, all because he failed to pull over when asked to despite
                                                                                       7
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 8 of 11




                                  1    having had difficulty hearing the officers’ instructions through his headphones.
                                  2           Defendants argue that no cases existed at the time of this incident “finding
                                  3    excessive force based on an officer causing a collision with a fleeing bicyclist that is so
                                  4    minor that it results in nothing more than the bicyclist hitting the hood before rebounding
                                  5    and standing unassisted” to have put Officer Lezama on notice as to the constitutionality of
                                  6    his actions. Motion at 7–8. This description of the incident is Defendants’, not Plaintiff’s.
                                  7    Basing the qualified immunity analysis on the defendants’ version of events is not proper
                                  8    at the motion to dismiss stage. O’Brien v. Welty, 818 F.3d 920, 936 (9th Cir. 2016) (at the
                                  9    motion to dismiss stage, “dismissal is not appropriate unless we can determine, based on
                                  10   the complaint itself, that qualified immunity applies”) (emphasis added). The Court must
                                  11   take the facts in the light most favorable to the plaintiff. Krainski v. Nevada ex. rel. Bd of
                                       Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 968 (9th Cir. 2010). Plaintiff’s facts
Northern District of California




                                  12
 United States District Court




                                  13   describe a harmless bicyclist being intentionally struck head-on by a speeding SUV for no
                                  14   reason except that he did not pull over when instructed, causing multiple injuries including
                                  15   a concussion. In legal terms: deadly force was applied in the absence of any threat of any
                                  16   harm to anyone.
                                  17          The parties argue over the applicability of Saetrum v. Vogt, 673 Fed. App’x 688,
                                  18   690 (9th Cir. 2016) to this case. Saetrum is an unpublished order and therefore does not
                                  19   establish law for qualified immunity purposes. Hines v. Youseff, 914 F.3d 1218, 1230 (9th
                                  20   Cir. 2019). In Saetrum, an officer in a patrol car accelerated, turned toward, and hit the
                                  21   plaintiff, and then executed a hands-on takedown causing a concussion. Saetrum, 673 Fed.
                                  22   App’x at 690. Those facts closely mirror Gonzales’s allegations here. The Ninth Circuit
                                  23   there wrote that “[a]ny reasonable officer would have understood using the patrol car as an
                                  24   impact weapon was unconstitutional under the circumstances,” collecting cases from this
                                  25   Circuit and others establishing that use of an automobile as an impact weapon constitutes
                                  26   at least intermediate and up to deadly force. Id. The Court went on to write that “[o]ur
                                  27   precedent further established that intermediate force required more than a ‘minimal’
                                  28   justification.” Id. The Court finds here that while the written disposition in Saetrum did
                                                                                      8
                                          Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 9 of 11




                                  1    not itself create precedent for qualified immunity purposes, its findings—that using an
                                  2    automobile to strike a suspect constitutes intermediate to deadly force, and that such force
                                  3    requires more than a minimal justification—were clearly established at the time of the
                                  4    incident here. The Court also finds that, as in Saetrum, any reasonable officer would have
                                  5    understood that the force used here was unconstitutional under the circumstances as
                                  6    alleged in the SAC.
                                  7           It was clearly established at the time of the incident that vehicles can be used as
                                  8    deadly weapons and that striking someone with a vehicle could inflict deadly force. See
                                  9    Brosseau v. Haugen, 543 U.S. 194, 200 (2004); U.S. v. Aceves-Rosales, 832 F.2d 1155,
                                  10   1157 (9th Cir. 1987), cert. denied, 484 U.S. 1077 (1988) (“it is undisputable that an
                                  11   automobile can inflict deadly force on a person and that it can be used as a deadly
                                       weapon”); Acosta v. City and County of San Francisco, 83 F.3d 1143, 1146 n.9 (9th Cir.
Northern District of California




                                  12
 United States District Court




                                  13   1996) (abrogated on other grounds as recognized in Monzon v. City of Murrieta, 966 F.3d
                                  14   946, 958 (9th Cir. 2020)) (“[t]here is no question that an automobile can inflict deadly
                                  15   force”) (emphasis in original); Jacquez v. City of San Jose, et al., Case No. 16-cv-05330-
                                  16   NC, 2018 WL 3730324, at *8–9 (finding that an officer using his patrol vehicle to strike a
                                  17   suspect fleeing on foot constituted deadly force).; see also Ludwig v. Anderson, 54 F.3d
                                  18   465, 473 (8th Cir. 1996) (“an attempt to hit an individual with a moving squad car is an
                                  19   attempt to apprehend by use of deadly force”); Donovan v. City of Milwaukee, 17 F.3d
                                  20   944, 949–50 (7th Cir. 1994) (calling a patrol vehicle striking a motorcycle “an application
                                  21   of deadly force”). In Scott v. Harris, the U.S. Supreme Court held that an officer had used
                                  22   deadly force when he rammed into a suspect’s vehicle with his patrol car to stop a high-
                                  23   speed chase. 550 U.S. 372, 382 (2007). It is obvious that the potential force of a patrol car
                                  24   is greater when it strikes a person on a bicycle rather than a person in another vehicle.
                                  25          It was also clearly established at the time of the incident that if an officer has
                                  26   “probable cause to believe that [a suspect] has committed a crime involving the infliction
                                  27   or threatened the infliction of serious physical harm, deadly force may be used if necessary
                                  28   to prevent escape and if, where feasible, some warning has been given.” Garner, 471 U.S.
                                                                                      9
                                         Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 10 of 11




                                  1    at 11–12. As to suspects who are evading arrest, it was specifically clearly established at
                                  2    the time that “[a]n officer may use deadly force to apprehend a fleeing suspect only if the
                                  3    officer has probable cause to believe that the suspect poses a threat of serious physical
                                  4    harm, either to the officer or to others,” such as if the suspect threatens the officer or others
                                  5    with a weapon. Id. Here, according to the SAC, Lezama had no probable cause to believe
                                  6    that Gonzales had committed any crime, let alone a crime involving threats or infliction of
                                  7    serious harm to anyone. Additionally, Lezama gave no warning before striking Gonzales
                                  8    with the SUV. See Harris v. Roderick, 126 F.3d 1189, 1201 (9th Cir. 1997) (“[W]henever
                                  9    practicable, a warning must be given before deadly force is employed.”). Moreover,
                                  10   Lezama lacked probable cause to believe that Gonzales would cause serious harm to
                                  11   himself or anyone else; Gonzales was not suspected of having done so in the past, had no
                                       weapon, and gave no indication in the moment that he would hurt anyone. Id.
Northern District of California




                                  12
 United States District Court




                                  13          As the Court discussed in its previous order on the defendants’ motion to dismiss
                                  14   the FAC, neither side here has presented a case involving a patrol vehicle intentionally
                                  15   striking a fleeing bicyclist. Dkt. No. 40 at 8. Cases where patrol vehicles strike other
                                  16   vehicles or pedestrians, or where officers take down bicyclists using their bodies, each
                                  17   present quite different pictures of force than that allegedly applied here. Id. But “[a]n
                                  18   officer is not entitled to qualified immunity on the grounds that the law is not clearly
                                  19   established every time a novel method is used to inflict injury.” Mendoza v. Block, 27 F.3d
                                  20   1357, 1362 (9th Cir. 1994), as amended (May 31, 1994). And “officials can still be on
                                  21   notice that their conduct violates established law even in novel factual circumstances,”
                                  22   especially in Fourth Amendment cases “where the constitutional standard—
                                  23   reasonableness—is always a fact-specific inquiry.” Hope v. Pelzer, 536, U.S. 730, 741
                                  24   (2002); Mattos v. Agarano, 661 F.3d 433, 442 (9th Cir. 2011). Here, the SAC’s
                                  25   allegations are that Gonzales posed no threat to anyone at all and yet Officer Lezama used
                                  26   deadly force to apprehend him. A reasonable officer in Lezama’s position would have
                                  27   known at the time that such action was unconstitutional. As such, Officer Lezama is not
                                  28   entitled to qualified immunity at this stage of the case.
                                                                                      10
                                         Case 5:19-cv-08195-NC Document 51 Filed 09/09/20 Page 11 of 11




                                  1                  B. Monell Liability
                                  2           The Court previously found that Gonzales had failed to plead sufficient facts to
                                  3    allege that the City of San Jose was liable under Monell v. Dep’t of Soc. Servs. of the City
                                  4    of N.Y., 436 U.S. 658, 690 (1978). Dkt. No. 40 at 10. The Court described the allegations
                                  5    of the FAC as “conclusory legal statements rather than specific facts.” Id. In the SAC,
                                  6    Gonzales has not amended the allegations in support of his Monell claim. Without any
                                  7    additional facts alleged, the Court comes to the same conclusion as before: the Monell
                                  8    claim is not sufficiently pleaded and it is clear that further amendment would be futile.
                                  9           IV.    Conclusion
                                  10          The Court FINDS that Gonzales has successfully cured the insufficiencies with his
                                  11   previous pleading as to his claim for excessive force against Officer Lezama, but not as to
                                       his claim for Monell liability against the City of San Jose. The Court further finds that
Northern District of California




                                  12
 United States District Court




                                  13   Officer Lezama is not entitled to qualified immunity at this stage of the case, under
                                  14   Gonzales’s alleged facts. As such, the motion to dismiss the excessive force claim against
                                  15   Lezama is hereby DENIED and the motion to dismiss the excessive force claim against the
                                  16   City of San Jose is hereby GRANTED. That claim is DISMISSED and the City is hereby
                                  17   DISMISSED from this case. Lezama must answer the remaining claim within 14 days.
                                  18
                                  19          IT IS SO ORDERED.
                                  20
                                  21   Dated: September 9, 2020                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  22                                                   United States Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     11
